In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00493-CV

____________________


MICHAEL HOSEA, Appellant


V.


JOHN P. BOLTON and BRENDA G. WILLIAMS, Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV24942




MEMORANDUM OPINION
	On November 5, 2009, the Court notified the parties that our jurisdiction was not
apparent from the notice of appeal, and warned the parties that the appeal would be dismissed
unless our jurisdiction was established.  No response has been filed.
	The notice of appeal recites that the order signed in this case is not appealable absent
agreement of the parties and a written order permitting an interlocutory appeal.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(d) (Vernon 2008).  The trial court denied the
appellant's request for an order permitting an interlocutory appeal.  No final judgment has
issued.  Subject to certain statutory exceptions not applicable in this case, only final
judgments are appealable.  Id. § 51.012.  Accordingly, we hold the jurisdiction over this case
is still vested in the trial court.  The appeal is dismissed for want of jurisdiction.  
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

 
Opinion Delivered January 21, 2010

Before McKeithen, C.J., Kreger and Horton, JJ.